DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group A, sub-species I, Group B, sub-species XIII, Group C, sub-species XVI, and Group D, sub-species XIX encompassed by claims 1-4, 8-13, 16-17, and 20 in the reply filed on 8/01/2022 is acknowledged.
Claim 20 recites the limitation “means for producing sound” (ln 2) which would invoke 35 U.S.C. 112(f). Following the 3-prong analysis outlined in MPEP § 2181, subsection I: (A) the limitation uses the term “means” for performing a claimed function; (B) the term “means” is modified by functional language (e.g. “means for”); and (C) the term is not modified by sufficient structure, material or acts of performing the claimed function. 
Therefore, the broadest reasonable interpretation of this limitation is limited by the specification. The specification defines the structure associated with sound production to be rattles within the eye capsule produce a sound when the link fishing lure system is in use (specification para 0061, 0062, 0063, 0065, 0066, 0067, 0068). 
Since Group D, sub species XIX (eye canal not present in disclosure) was elected, this claim does not read on the chosen embodiment. As a result, claim 20 is withdrawn from consideration. 
Claims 1-4, 8-13, and 16-17 are examined below. 


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Reference sign 132 denoting a “body” of connecting link 130 (specification para 0036, ln 8)
Reference signs 131, 133 denoting substantially straight segments (specification para 0036, ln 11-14)
Reference signs 432, 532 denoting oval bodies (specification para 0048, ln 3)
Reference signs 438, 538 denoting an opening in oval bodies 432, 532 (specification para 0048, ln 3)
Reference signs 1232a, 1232b, 1232c, 1232d, 1232e, 1232f  denoting angled segments (specification para 0056, ln 3)
Reference sign 1522 horizontal part, 1524 vertical part is not at least shown in Fig. 11 (specification para 0059)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference characters 2000, 2100, 2200 in Figs 16B, 16C, and 16D respectively
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claim 3 recites the limitation “means for connecting an attachment” (ln 3) which invokes 35 U.S.C. 112(f).  Following the 3-prong analysis: (A) the limitation uses the term “means” for performing a claimed function; (B) the term “means” is modified by functional language (e.g. “means for”); and (C) the term is not modified by sufficient structure, material or acts of performing the claimed function. 
Therefore, the broadest reasonable interpretation of this limitation is limited by the specification. The specification defines the structure associated with connecting an attachment as a connecting link.
	Similarly, dependent claim 17 recites the limitation “wherein said means for connecting” (ln 1). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 12 recite the limitation, “wherein said enclosure is shaped like part of a fish” (ln -12) which renders the claim indefinite because it is unclear which part of a fish the enclosure is shaped like, which type of fish the enclosure is shaped like, and how similarly the enclosure resembles the part of a fish. 
The term “shaped like part of a fish” in claims 8 and 12 is a relative term which renders the claim indefinite. The term “shaped like a fish” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination on the merits, it is interpreted that the enclosure can take on almost any shape which resembles any part of any type of fish.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-13, and 16-17, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boucher, JR (US Patent No 5,953,849). 
Regarding claim 1, Boucher discloses a fishing lure system (Figs 1-4) comprising: 
a channel extending through an enclosure (bore 15 extending through body 1); 
said channel operable to removably house a connecting link comprising a plurality of ends (bore 15 houses hook hanger 22; Fig 1) (hook hanger 22 has loops 24, 25; Fig 1; col 2, ln 65-68); 
wherein said connecting link (hook hanger 22) is secured within said enclosure (body 1) when said connecting link is housed inside said channel (bore 15) (Fig 1-4) and an attachment is coupled to at least one of said plurality of ends (ring 27 attached at loop 24; Fig 1) (hook 21 attached at loop 25; Fig 1).  
Regarding claim 2, Boucher discloses a fishing lure system (Fig 1-4), comprising: 
an enclosure (body 1) comprising a channel (bore 15) operable to house a connecting link (hook hanger 22)(Fig 1-4); 
wherein said connecting link (hook hanger 24) is secured within said enclosure (body 1) when an attachment is coupled to said connecting link (ring 27 attached at loop 24; Fig 1) (hook 21 attached at loop 25; Fig 1).   
Regarding claim 3, Boucher discloses a fishing lure system (Fig 1-4), comprising: 
an enclosure (body 1) with a channel (bore 15) extending through said enclosure (body 1) (Figs 1-4); 
and a means for connecting an attachment (hook hanger 22); 
wherein said means for connecting is removably disposed within said channel (hook hanger 22 disposed within bore 15 of body 1; Fig 1-4).  
Regarding claim 4, Boucher discloses the system of claim 1 as previously discussed. Boucher further discloses a weighting compartment in said enclosure operable to house a weight (cavity 53 to house weight 56; Fig 11; col 3, ln 65 – col 4, ln 20 describes “body portion 52 may have a bore 15 and may use a connecting means for hook and line attachment that is essentially identical to that described above with reference to Fig 1-8”).  
Regarding claim 8, Boucher discloses the system of claim 1 as previously discussed. Boucher further discloses wherein said enclosure is shaped like part of a fish (inasmuch as the enclosure of the instant application is shaped like part of a fish, body 1 of Boucher is shaped like a fish).  
Regarding claim 9, Boucher discloses the system of claim 1 as previously discussed. Boucher further discloses wherein said connecting link is slidably moveable within said channel (hook hanger 22 is slidably movable within bore 15).  
Regarding claim 10, Boucher discloses the system of claim 2 as previously discussed. Boucher further discloses a weighting compartment operable to house a weight in said enclosure (cavity 53 to house weight 56; Fig 11; col 3, ln 65 – col 4, ln 20 describes “body portion 52 may have a bore 15 and may use a connecting means for hook and line attachment that is essentially identical to that described above with reference to Fig 1-8”).  
Regarding claim 11, Boucher discloses the system of claim 2 as previously discussed. Boucher further discloses wherein said connecting link is slidably moveable within said channel (hook hanger 22 is slidably movable within bore 15).  
Regarding claim 12, Boucher discloses the system of claim 2 as previously discussed. Boucher further discloses wherein said enclosure is shaped like part of a fish (inasmuch as the enclosure of the instant application is shaped like part of a fish, body 1 of Boucher is shaped like a fish).  
Regarding claim 13, Boucher discloses the system of claim 2 as previously discussed. Boucher further discloses wherein said connecting link has an opening (opening 29; Fig 7).  
Regarding claim 16, Boucher discloses the system of claim 3 as previously discussed. Boucher further discloses a weighting compartment operable to house a weight in said enclosure (cavity 53 to house weight 56; Fig 11; col 3, ln 65 – col 4, ln 20 describes “body portion 52 may have a bore 15 and may use a connecting means for hook and line attachment that is essentially identical to that described above with reference to Fig 1-8”).  ).
Regarding claim 17, Boucher discloses the system of claim 3 as previously discussed. Boucher further discloses wherein said means for connecting is slidably moveable within said channel (hook hanger 22 is slidably movable within bore 15).

Claims 1-3, 8-9, 11-12 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (US Patent No 2,228,591). 
Regarding claim 1, Brown discloses a fishing lure system (Fig 1-2) comprising: 
a channel extending through an enclosure (bore 20 extending through body 15; Figs 1-2); 
said channel operable to removably house a connecting link comprising a plurality of ends (bore 20 houses mounting bar 21; Figs 1-2) (mounting bar 21 has a free end 21’ and another end connected to arm 22); 
wherein said connecting link (mounting bar 21) is secured within said enclosure (body 15) when said connecting link is housed inside said channel (bore 20) (Fig 1-2) and an attachment is coupled to at least one of said plurality of ends (at least the hook; Figs 1-2).  
Regarding claim 2, Brown discloses a fishing lure system (Fig 1-2), comprising: 
an enclosure (body 15) comprising a channel (bore 20) operable to house a connecting link (mounting bar 21)(Fig 1-2); 
wherein said connecting link (mounting bar 21) is secured within said enclosure (body 15) when an attachment is coupled to said connecting link (hook attached; Figs 1-2).   
Regarding claim 3, Brown discloses a fishing lure system (Fig 1-2), comprising: 
an enclosure (body 15) with a channel (bore 20) extending through said enclosure (body 15) (Figs 1-2); 
and a means for connecting an attachment (mounting bar 21); 
wherein said means for connecting is removably disposed within said channel (mounting bar 21 removably disposed within bore 20 of body 15; Fig 1-2).  
Regarding claims 8 and 12, Brown discloses the systems of claims 1 and 2 as previously discussed. Brown further discloses wherein said enclosure is shaped like part of a fish. The body 20 of Brown takes on roughly a cylindrical shape which approximates a body or core part of a fish. Therefore, inasmuch as the enclosure of the instant application is shaped like part of a fish, body 20 of Brown is shaped like a part of fish.
Regarding claims 9 and 11. Brown discloses the systems of claims 1 and 2 as previously discussed. Brown further discloses wherein said connecting link is slidably moveable within said channel (mounting bar 21 is slidably movable within bore 20; Figs 1-3).  
Regarding claim 17, Brown discloses the system of claim 3 as previously discussed. Brown further discloses wherein said means for connecting is slidably moveable within said channel (mounting bar 21 is slidably movable within bore 20; Figs 1-3).

Please note, the rejection of claims 1-3, 8-9, 11-12 and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Brown (US Patent No 2,228,591) was provided to demonstrate the breadth of the scope of the claims in their current form. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Grumbach (US-2694844-A), Johnson (US-1611644-A), Kurlovich (US-3344548-A), Worden (US-2950560-A, Meulnart (US-3417503-A) Dickens (US-1254397-A), Adams (US-3076284-A), Ackerman (US-0810017-A), Sleness (US-2587658-A), Crawford (US-1548662-A), Felmlee (US-2776518-A), Carnes (US-2577402-A), Lewin (US-3218750-A), Schroeder (US-2069972-A), Pflueger (US-1727936-A), Frisbie (US-2228513-A), Norton (US-2563282-A), Boyd (US-2845743-A), Minser (US-2236353-A), Lehman (US-20060005459-A1), Burdick (US-20120266517-A1), Gammill (US-4791750-A), and McGahee (US-4228611-A). 
The cited prior art show various fishing lure systems with channels extending through enclosures, connecting members for securing attachments, and weighting compartments.  The cited prior art also show the breadth of the scope of the claims. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644